DETAILED ACTION
1.	This Office Action is in response to the Applicant’s Amendment filed 06/10/21.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 2, 5, 6, 8, 9, 12, and 15-18 under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1) as set forth in the Non-Final Rejection filed 03/12/21 is NOT withdrawn in view of the Applicant’s arguments.

4.	The rejection of Claims 2, 5, 6, 8, 9, 11, 12, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1) as set forth in the Non-Final Rejection filed 03/12/21 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 2, 5, 6, 8, 9, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1).
	Dobbs et al. discloses triazine compounds of the following form:

    PNG
    media_image1.png
    129
    380
    media_image1.png
    Greyscale

where Ar1-3 = independently:

    PNG
    media_image2.png
    118
    377
    media_image2.png
    Greyscale

where a = 1-5, b = 0-5, and c = 0-4 ([0064], [0067]-[0068]); Q = N, O, S-heterocycle (among others) ([0066]).  An embodiment is disclosed:

    PNG
    media_image3.png
    258
    396
    media_image3.png
    Greyscale

19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Dobbs et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound A17 as disclosed by Dobbs et al. such that it conforms to Chemical Formula 3 as recited by the Applicant, with R3-4 and R5-6 combined together with their respective nitrogens to form a substituted heteroaryl group (substituted carbazolyl); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = unsubstituted C4 alkyl group (t-butyl)); Sub1-2 = unsubstituted C4 alkyl group (t-butyl) of Chemical Formula 11 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves change in position of the two carbazolyl substituents on the phenyl groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Dobbs et al.’s general formula, thus rendering the production predictable with a reasonable expectation of success.  
	Dobbs et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, light-emitting layer, electron-transporting layer, and cathode; its inventive compounds comprise the light-emitting layer as host material ([0026], [0154]).  The (organometallic) dopant material is at 3-20 wt%; a second host material is further combined such that the ratio of the first host material (Dobbs et al.’s inventive compound according to Formula I) and the second .

8.	Claims 2, 5, 6, 8, 9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1).
	Yamamoto et al. discloses compounds of the following form:  (Cz-)n-A where Cz = (substituted) arylcarbazolyl group, n = 1-3, and A = (M)p-(L)q-(M’)r (with p = 0-2, q = 1-2, r = 0-2 (p+r >=1), M = M’ = independently N-containing heteroaromatic ring, and L = single bond or aryl group ([0024]).  An embodiment is disclosed:

    PNG
    media_image4.png
    384
    364
    media_image4.png
    Greyscale

(page 16) such that such that R19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Yamamoto et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound (A50) as disclosed by 3-4 and R5-6 combined together with their respective nitrogens to form an unsubstituted heteroaryl group (carbazolyl); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = hydrogen); Sub1-2 = hydrogen of Chemical Formula 11 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant; corresponds to (67) as recited by the Applicant in Claim 11.  The motivation is provided by the fact that the modification merely involves change in position of the two carbazolyl substituents on the phenyl groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Yamamoto et al.’s general formula (wherein Cz is an “arylcarbazolyl group,” thus rendering the production predictable with a reasonable expectation of success.  Yamamoto et al. discloses its inventive compounds as host material in the light-emitting layer of an organic electroluminescent (EL) device ([0024]); the device comprises the following layers (in this order):  substrate, anode, hole-injecting/transporting layer, light-emitting layer, electron-injecting/transporting layer, and cathode (Fig. 1).  

Response to Arguments
9.	The Office has carefully reviewed the Declaration Under 37 C.F.R. § 1.132 filed 06/10/21.

ortho-substitution of phenyl residues bound to a triazine core has been presented to overcome the prior art (cited above).  Applicant's arguments have been fully considered but they are not persuasive.  It is the position of the Office that the data, which shows improved PLQY values v. control Compound B (62% v. 40%), is not commensurate with the scope of the claims.  The data has only tested one inventive compound (Compound B) which cannot be reasonably extrapolated to the full scope of the Applicant’s claims.  Notice that the Applicant’s light-emitting material can be represented by any one of Chemical Formulae 3 and 4 (including a compound with three ortho-substituted phenyl residues) containing R3-12 that can comprise a wide variety of chemically distinct substituent groups.  
In regards to the data presented in Table A (testing Compounds (1), (67), and (83)), the Office’s arguments presented in the previous Office Action stands (i.e., the data is not commensurate with the scope of the claims, Compound (1) is not a compound that is encompassed by any of the present claims as it has only one ortho-substituted phenyl residue, and the data fails to present any valid comparative EQE data).

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JAY YANG/Primary Examiner, Art Unit 1786